2022 IL App (1st) 211133-U

                                                                           FIFTH DIVISION
                                                                          September 16, 2022

                                       No. 1-21-1133

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).


                                      IN THE
                           APPELLATE COURT OF ILLINOIS
                             FIRST JUDICIAL DISTRICT


 LODGE MANAGEMENT CORPORATION, d/b/a Lodge                           )   Appeal from the
 Management Group, Entertainment Enterprises; THE LODGE              )   Circuit Court of
 TAVERN, INC., d/b/a The Lodge; MJE INCORPORATED, d/b/a              )   Cook County.
 The Redhead Piano Bar; THE HANGGE-UPPE, INC., d/b/a The             )
 Hangge-Uppe; MORRY’S, LTD., d/b/a Pippin’s Tavern;                  )
 STREETER’S TAVERN, INC., d/b/a Streeter’s Tavern; MOTHER’S          )
 FIRST VENTURE, LTD., d/b/a Mother’s; SHE-NANNIGAN’S                 )
 GREEN STREET, INCORPORATED, d/b/a House of Beers;                   )
 BOOTLEGGER, INC., d/b/a Cononutz; THE RIVER SHANNON                 )
 CORPORATION, d/b/a The River Shannon; and 804 NORTH RUSH            )
 CORP., d/b/a Downtown Dogs;                                         )
                                                                     )
                     Plaintiffs-Appellants;                          )
                                                                     )
 v.                                                                  )   No. 20 CH 4391
                                                                     )
 SOCIETY INSURANCE, A MUTUAL COMPANY;                                )   Honorable
                                                                     )   Moshe Jacobius,
                     Defendant-Appellee.                             )   Judge Presiding.


      PRESIDING JUSTICE DELORT delivered the judgment of the court.
      Justices Hoffman and Cunningham concurred in the judgment.

                                          ORDER

¶1    Held: Because plaintiffs’ insurance policy did not provide coverage for losses caused by
            governmental COVID-related mitigation orders, the circuit court did not err in
            granting the defendant insurance company’s motion for judgment on the pleadings.
            Affirmed.
1-21-1133



¶2     Plaintiffs Lodge Management Corporation (hereinafter LMC), d/b/a Lodge Management

Group, Entertainment Enterprises; The Lodge Tavern, Inc., d/b/a The Lodge; MJE Incorporated,

d/b/a The Redhead Piano Bar; The Hangge-Uppe, Inc., d/b/a The Hangge-Uppe; Morry’s, Ltd.,

d/b/a Pippin’s Tavern; Streeter’s Tavern, Inc., d/b/a Streeter’s Tavern; Mother’s First Venture,

Ltd., d/b/a Mother’s; She-Nannigan’s Green Street, Incorporated, d/b/a House of Beers;

Bootlegger, Inc., d/b/a Cononutz; The River Shannon Corporation, d/b/a The River Shannon; and

804 North Rush Corp., d/b/a Downtown Dogs filed a declaratory judgment action against

defendant Society Insurance (Society) seeking insurance coverage for alleged business

interruption losses caused by the governor’s executive orders, which were instituted to limit the

operations of restaurants during the height of the COVID-19 pandemic. Defendant filed a motion

for judgment on the pleadings pursuant to section 2-615(e) of the Illinois Code of Civil Procedure

(Code) (735 ILCS 5/2-615(e) (West 2020)), which the circuit court granted. Plaintiffs appeal,

contending that the court erred in denying their claims for declaratory judgment. We affirm.

¶3                                      BACKGROUND

¶4     Plaintiff LMC owns and operates various restaurants and bars in the Chicago area. LMC

is the parent corporation of the remaining plaintiffs in this case. LMC obtained a “Businessowners

Policy” (the policy) from Society. The policy included a “Businessowners Special Property

Coverage Form” (the Special Coverage Form). The operative portions of the policy at issue here

are identical to the operative portions of the policies at issue in a case we recently decided. See

State & 9 Street Corp. v. Society Insurance, 2022 IL App (1st) 211222-U, ¶¶ 6-13. These portions

include the following: section (A)(3) (entitled “Covered Causes Of Loss”) of the Special Coverage

Form; subsection (g) (entitled “Business Income”), subsection (h) (entitled “Extra Expense”),

subsection (k) (entitled “Civil Authority”), and subsection (m) (entitled “Contamination”) of



                                                2
1-21-1133


section (A)(5) (entitled “Additional Coverages”) of the Special Coverage Form; subsection (a)

(entitled “Ordinance Or Law”) of section (B)(1) (entitled “Exclusions”) of the Special Coverage

Form; and section (H) (entitled “Property Definitions”) of the Special Coverage Form. For the

sake of brevity, we do not repeat them here, but we incorporate these portions herein by reference.

¶5     On March 16, 2020, pursuant to the emergency powers granted him under section 7 of the

Illinois Emergency Management Agency Act (20 ILCS 3305/7 (West 2020)), Governor JB

Pritzker entered several executive orders in response to the COVID-19 pandemic. See, e.g., Exec.

Order No. 2020-07, 44 Ill. Reg. 5536 (Mar. 16, 2020) (ordering the suspension of on-premises

consumption of food and beverages but allowing off-premises consumption), https://

www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-07.pdf; Exec. Order No.

2020-10, 44 Ill. Reg. 5857 (Mar. 20, 2020) (designating restaurants serving food for off-premises

consumption to be “essential” businesses), https://www2.illinois.gov/Documents/ExecOrders/

2020/ExecutiveOrder-2020-10.pdf; Exec. Order No. 2021-10, 45 Ill. Reg. 22 (May 17, 2021)

(modifying the parameters related to on-premises dining), https://coronavirus.illinois.gov/

resources/executive-orders/display.executive-order-number-10.2021.html.       None of the orders

prevented restaurant or tavern operators from selling food for carry-out or delivery.

¶6     On June 1, 2020, plaintiffs filed their complaint for declaratory relief. Plaintiffs sought,

inter alia, a declaration of rights pursuant to the Society policies. Society filed its answer and

affirmative defenses, as well as a countercomplaint against plaintiffs for declaratory judgment. On

October 28, 2020, Society moved for judgment on the pleadings under section 2-615(e) of the

Code (735 ILCS 5/2-615(e) (West 2020)). After briefing and oral argument, the circuit court

entered an order granting Society’s motion for judgment on the pleadings on August 24, 2021.

This appeal followed.




                                                 3
1-21-1133


¶7                                          ANALYSIS

¶8     Plaintiffs argue that the circuit court erred when it held that the pleadings failed to establish

the existence of “direct physical loss of or damage to” their property under the Business Income

coverage of the policy. Plaintiffs further argue that, despite the “strong headwind of adverse

precedent,” we should disregard numerous other decisions that have rejected their claim.

¶9     We note that in the circuit court, this case was designated as related to multiple other cases

where restaurants and/or taverns sued regarding coverage under a Society Insurance

businessowners policy. The cases were all assigned to the same judge, proceeded on the same

track, and were terminated through identical orders dismissing each case for essentially the same

reasons. Many of the plaintiffs have appealed to this court, and, in this court, the appeals have

been designated as related and assigned to the same author and panel.

¶ 10   In one of those appeals, this court recently issued a decision rejecting the same arguments

plaintiffs raise here. See State & 9 Street, 2022 IL App (1st) 211222-U. In that case, the plaintiffs

also sought insurance coverage for Covid-related shutdowns and procured businessowners policies

from the same defendant as in this case. Id. ¶¶ 2, 6. As noted above, the relevant portions of the

plaintiffs’ insurance policies were verbatim copies of the relevant portions of the policies at issue

here. Id. ¶¶ 6-13. Society filed a motion to dismiss, which the circuit court granted, and the

plaintiffs appealed. Id. ¶ 14.

¶ 11   We initially noted that the policies at issue were not “all risk” policies that would also cover

business interruption losses; rather, they were policies that only covered property losses, which

require “physical loss of or damage to property.” Id. ¶ 25.

¶ 12   The plaintiffs there contended that they sufficiently alleged the existence of a direct loss of

or damage to their property and that the circuit court erred in finding that coverage is unavailable




                                                  4
1-21-1133


if the loss could not “ ‘be seen with the naked eye.’ ” Id. ¶ 27. There, as here, the plaintiffs sought

coverage under the “Business Income” provision of their policies (as well as the “Extra Expense”

and “Civil Authority” provisions), claiming that they suffered “direct physical loss of or damage

to” property at their premises. Id. We noted that the policies defined “Covered Causes of Loss”

as “Direct Physical Loss unless the loss is excluded or limited under this coverage form.” Id. ¶ 28.

¶ 13   We began with a discussion of a recent second district case—which involved precisely the

same policy language—and a well-established decision from our supreme court. Id. ¶¶ 29-33

(citing Sweet Berry Café, Inc. v. Society Insurance, Inc., 2022 IL App (2d) 210088; and Travelers

Insurance Co. v. Eljer Manufacturing, Inc., 197 Ill. 2d 278, 292-93 (2001)). We quoted Sweet

Berry’s holding that the policy “ ‘unambiguously’ ” required a physical alteration or substantial

dispossession, not merely loss of use. Id. ¶ 32. We also noted both Sweet Berry’s statement that

“physical injury to tangible property” was unambiguous and also our supreme court’s holding that

a physical injury must alter the property either in appearance, shape, color, or some other “material

dimension.” (Internal quotation marks removed.) Id. ¶ 33 (quoting Sweet Berry, 2022 IL App

(2d) 210088, ¶ 41 (quoting Eljer, 197 Ill. 2d at 301)). We thus rejected the plaintiffs’ contention

and held that the plaintiffs’ claim resulting from the various COVID-19 orders constituted an

economic loss and not a physical loss that would trigger coverage under the policies. Id. ¶ 36.

¶ 14   We further rejected the plaintiffs’ reliance upon a “handful” of federal trial court decisions

because those courts failed to consider our supreme court’s interpretation of the term “physical”

in Eljer. Id. ¶¶ 38-39 (distinguishing In re Society Insurance Co. COVID-19 Business Interruption

Protection Insurance Litigation, 521 F. Supp. 3d 729 (N.D. Ill. 2021); and Studio 417, Inc. v.

Cincinnati Insurance Co., 478 F. Supp. 3d 794 (W.D. Mo. 2020)). We thus elected to follow

Illinois courts and the Seventh Circuit (interpreting Illinois law) because those decisions were both




                                                  5
1-21-1133


directly on point and controlling on the question presented. Id. ¶ 39 (citing Sweet Berry, 2022 IL

App (2d) 210088, ¶ 43; Lee v. State Farm Fire and Casualty Co., 2022 IL App (1st) 210105, ¶ 19;

Sandy Point Dental, P.C. v. Cincinnati Insurance Co., 20 F. 4th 327, 335 (7th Cir. 2021)).

¶ 15   Finally, we affirmed the dismissal of the plaintiffs’ bad faith claim against Society.

Id. ¶¶ 51-52. We stated that, since no coverage was owed, plaintiffs’ sole argument that the court

erred in finding that they failed to allege coverage under the policies necessarily failed. Id.

¶ 16   In this case, plaintiffs make precisely the same arguments that the plaintiffs made (and

which we rejected) in State & 9 Street. Plaintiffs’ contentions that (1) they successfully alleged

policy coverage under the “Business Income” provision and (2) we should disregard prior adverse

decisions—including State & 9 Street—necessarily fail because they have not provided anything

to convince us to set aside the persuasive reasoning in State & 9 Street.

¶ 17                                      CONCLUSION

¶ 18   The circuit court did not err in granting defendant’s motion for judgment on the pleadings.

Plaintiffs’ contentions of error here are nearly identical to the plaintiffs’ contentions that we

rejected in State & 9 Street, and plaintiffs here provide no persuasive reason for us to decline to

follow the holding of that case. Accordingly, we affirm the judgment of the circuit court of Cook

County.

¶ 19   Affirmed.




                                                  6